IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


GAI CONSULTANTS, INC.                  : No. 313 WAL 2015
                                       :
                                       :
            v.                         : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
                                       :
HOMESTEAD BOROUGH                      :
                                       :
                                       :
            v.                         :
                                       :
                                       :
REDEVELOPMENT AUTHORITY OF             :
ALLEGHENY COUNTY                       :
                                       :
STEEL VALLEY SCHOOL DISTRICT           :
                                       :
                                       :
            v.                         :
                                       :
                                       :
COUNTY OF ALLEGHENY,                   :
REDEVELOPMENT AUTHORITY OF             :
ALLEGHENY COUNTY, BOROUGH OF           :
HOMESTEAD, BOROUGH OF                  :
MUNHALL, BOROUGH OF WEST               :
HOMESTEAD, WATERFRONT                  :
PARTNERS                               :
                                       :
                                       :
PETITION OF: BOROUGH OF                :
HOMESTEAD                              :


                                  ORDER



PER CURIAM

      AND NOW, this 11th day of December, 2015, the Petition for Allowance of

Appeal is DENIED.